Citation Nr: 1137994	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a right inguinal hernia, status post surgical repair.

2.  Entitlement to a compensable disability rating for right inguinal hernia residual surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active naval service from September 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issue of entitlement to a compensable disability rating for an inguinal hernia residual surgical scar is addressed in the REMAND following the order section of this decision.


FINDING OF FACT

The Veteran does not have a recurrent, readily reducible, inguinal hernia.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of an inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Inguinal hernias are rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this code, a 0 percent rating is warranted for inguinal hernias that are small, reducible, or without true hernia protrusion.  A 0 percent rating is also warranted for for inquinal hernias that are not operated, but remediable.  A 10 percent disability rating is warranted for postoperative inguinal hernias that are recurrent, readily reducible, and well supported by a truss or belt.  A 30 percent disability rating is warranted for small recurrent postoperative or unoperated irremediable inguinal hernias that are not well supported by truss, or not readily reducible.  A maximum 60 percent disability rating is warranted for large, recurrent postoperative inguinal hernias that are not well supported under ordinary conditions and are not readily reducible, when considered operable.  

The note following Diagnostic Code 7338 provides that a 10 percent disability rating it to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated and 10 percent, only, added for the second hernia, if the latter is of a compensable degree.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In June 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had three hernias (to include at least one umbilical and at least one inguinal) repaired in approximately 2003 and based on the Veteran's description, the examiner reported that the Veteran sounds to have had a hernia repair with mesh.  The Veteran reported that he experienced a little burning sensation in the right inguinal hernia site when he lifted things.  He also reported that he would sometimes have to stop what he was doing to catch his breath, but that otherwise, he experienced no difficulties with his hernia repair.  The Veteran was found to have a small, hardly perceptible, U-shaped incision scar right under his belly button.  He was also noted to have a very tiny two inch horizontal scar in the right inguinal area.  There was no palpable hernia felt in either scar location.  There was no problem when the Veteran coughed.  The examiner diagnosed right inguinal hernia with repair done around 2003.

The Board finds that the Veteran is not entitled to a compensable disability rating for an inguinal hernia, status post surgical repair.  In this regard, the Board notes that the Veteran's service-connected right inguinal hernias more closely approaches the criteria for a 0 percent evaluation in that there was no palpable hernia felt on objective examination in 2007 with a resulting diagnosis of "right inguinal hernia with repaird done around 2003."  The criteria for the next higher, 10 percent rating, has not been met or approximated in that there is no evidence of record indicating that the Veteran has a recurrent postoperative inguinal hernia.  Additionally, there are no other medical records on file indicating that the Veteran has a current palpable hernia of any size.  Therefore, a compensable disability rating is not warranted at this time.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be compensable.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  
ORDER

Entitlement to a compensable disability rating for residuals of a right inguinal hernia, status post surgical repair, is denied


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a compensable disability rating for an inguinal hernia residual surgical scar is decided.

The Board notes that while the Veteran was afforded a VA examination in order to determine the current level of severity of all impairment resulting from his postoperative inguinal hernia, a review of the examination report shows that the Veteran was not afforded a complete examination of the residual surgical scar.  The Veteran has reported some discomfort in the inguinal hernia repair site.  However, it is unclear as to whether this discomfort is associated with the residual surgical scar.  

Therefore, the Board finds that the Veteran should be afforded a VA scar examination in order to determine the current level of severity of all impairment resulting from the Veteran's service-connected inguinal hernia residual surgical scar.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected inguinal hernia residual surgical scar.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that all information necessary for rating purposes is provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


